C O U R T     O F       A P P E A L S             O F       T E N N E S S E E

                                                                   A T         K N O X V I L L E                                FILED
                                                                                                                                February 27, 1998

                                                                                                                                Cecil Crowson, Jr.
                                                                                                                                Appellate C ourt Clerk
J O H N     W A Y N E     S L A T E ,       S R .                                     )       S E V I E R C O U N T Y
                                                                                      )       0 3 A 0 1 - 9 7 0 8 - C V - 0 0 3 6 9
            P e t i t i o n e r - A p p e l l a n t                                   )
                                                                                      )
                                                                                      )
            v .                                                                       )       H O N . C H E S T E R             R A I N W A T E R ,       J R . ,
                                                                                      )       C H A N C E L L O R
                                                                                      )
S T A T E     O F     T E N N E S S E E ,       e t     a l .                         )
                                                                                      )
            D e f e n d a n t s - A p p e l l e e s                                   )       A F F I R M E D         A N D     R E M A N D E D




J O H N     W A Y N E     S L A T E ,       S R . ,     P r o       S e

J O H N K N O X W A L K U P , A t t o r n e y G e n e r a l a n d R e p o r t e r , a n d D A V I D T .
W H I T E F I E L D , S e n i o r C o u n s e l , C i v i l R i g h t s a n d C l a i m s D i v i s i o n ,
N a s h v i l l e , F o r A p p e l l e e s




                                                              O     P      I      N       I   O     N




                                                                                                                              G o d d a r d ,     P . J .




                        J o h n     W a y n e       S l a t e ,          S r . ,          w h o     i s     i n c a r c e r a t e d       i n     a     p e n a l

i n s t i t u t i o n       o f     t h i s     S t a t e ,         a p p e a r i n g               p r o     s e ,     a p p e a l s     a     j u d g m e n t

o f   t h e       C h a n c e r y     C o u r t       f o r       S e v i e r             C o u n t y ,       w h i c h       d i s m i s s e d       h i s

c o m p l a i n t       ( w h i c h       i s   s t y l e d         a      m o t i o n )            s e e k i n g       d i s b a r m e n t       o f

C i r c u i t       J u d g e     B e n     H o o p e r       a n d        A t t o r n e y              G e n e r a l     A l     S c h m u t z e r ,         J r .
                           T h e   C h a n c e l l o r           d i s m i s s e d               t h e         c o m p l a i n t         o n               t h e        g r o u n d

t h a t      p r o c e e d i n g s         t o     d i s b a r            a n      a t t o r n e y             m u s t     b e     p u r s u a n t                      t o     R u l e         9
                                                                                                                                                 1
o f     t h e      S u p r e m e     C o u r t ,         r a t h e r             t h a n       T . C . A .         2 3 - 3 - 2 0 2 ,                      a s       a l l e g e d         i n

t h e     c o m p l a i n t .



                           M r .   S l a t e       a p p e a l s               c o n t e n d i n g             t h a t     t h e       T r i a l                  C o u r t       w a s

i n     e r r o r        i n   t h i s     r e g a r d        a n d            w a s     a l s o     i n         e r r o r       i n     n o t                  g r a n t i n g         h i s

m o t i o n        t o     s t r i k e     t h e      d a t e      o f           t h e       h e a r i n g         b e c a u s e         h e               c o u l d          n o t     b e

p r e s e n t .



                           O u r   r e v i e w        o f     t h e            r e c o r d       a n d         t h e     b r i e f s             o f            t h e     p a r t i e s

p e r s u a d e          u s   t h i s     i s     a n      a p p r o p r i a t e                c a s e         f o r     a f f i r m a n c e                      u n d e r         R u l e

1 0 ( a )        o f     t h i s   C o u r t .



                           F o r   t h e      f o r e g o i n g                r e a s o n       t h e         j u d g m e n t         o f               t h e      T r i a l

C o u r t        i s     a f f i r m e d      a n d      t h e     c a u s e             r e m a n d e d           f o r     c o l l e c t i o n                        o f     c o s t s

b e l o w .            C o s t s   o f     a p p e a l        a r e            a d j u d g e d       a g a i n s t           M r .       S l a t e .



                                                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                   H o u s t o n M . G o d d a r d , P . J .




             1
                         I n E x p a       r t e C h a t t a n o      o    g    a B a r A s s o c i        a   t i o n , 5 6 6 S .           W   .   2    d 8 8     0
(   T e n n . 1 9 7 8 ) , o u r S u p      r e m e C o u r t h        e    l    d t h a t t h e p          r   o v i s i o n s o f           T   .   C    . A .     2 3 - 3 - 2 0 2 ,
i   n s o f a r a s t h e y a d d r        e s s d i s c i p l i      n    a    r y p r o c e e d i n      g   s a g a i n s t a t           t   o   r    n e y s   , h a d b e e n
s   u p e r s e d e d b y R u l e 4        2 o f t h e S u p          r    e    m e C o u r t , w h        i   c h i s t h e p r             e   d   e    c e s s   o r t o R u l e
9   .



                                                                                         2
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                  3